Title: To Thomas Jefferson from James Madison, 10 July 1791
From: Madison, James
To: Jefferson, Thomas



Dear Sir
N. York July 10, 1791

Your favor of the 6th. came to hand on friday. I went yesterday to the person who advertised the Maple Sugar for the purpose of executing your commission on that subject. He tells me that the cargo is not yet arrived from Albany, but is every hour expected; that it will not be sold in parcels of less than 15 or 16 hundred ℔ and only at auction, but that the purchasers will of course deal it out in smaller quantities; that a part is grained and part not; and that the price of the former will probably be regulated by that of good Muscavado which sells at about £5. N.Y. Currency, a Ct. I shall probably be at Flushing in two or three days and have an opportunity of executing your other Commission on the spot. In case of disappointment, I shall send the Letter and money to Prince by the best conveyance to be had. The Maple Seed is not arrived. The Birch-Bark has been in my hands some days and will be forwarded as you suggest.
The Bank-Shares have risen as much in the Market here as at  Philadelphia. It seems admitted on all hands now that the plan of the institution gives a moral certainty of gain to the Subscribers with scarce a physical possibility of loss. The subscriptions are consequently a mere scramble for so much public plunder which will be engrossed by those already loaded with the spoils of individuals. The event shews what would have been the operation of the plan, if, as originally proposed, subscriptions had been limited to the 1st. of april and to the favorite species of Stock which the Bank-Jobbers had monopolized. It pretty clearly appears also in what proportions the public debt lies in the Country, what sort of hands hold it, and by whom the people of the U.S. are to be governed. Of all the shameful circumstances of this business, it is among the greatest to see the members of the Legislature who were most active in pushing this Jobb, openly grasping its emoluments. Schuyler is to be put at the Head of the Directors, if the weight of the N.Y. subscribers can effect it.—Nothing new is talked of here. In fact Stockjobbing drowns every other subject. The Coffee House is in an eternal buzz with the gamblers.
I have just understood that Freneau is now here and has abandoned his Philada. project. From what cause I am wholly unable to divine: unless those who know his talents and hate his political principles should have practised some artifice for the purpose.
I have given up for this season my trip Eastward. My bilious situation absolutely forbade it. Several lesser considerations also conspired with that objection. I am at present free from a fever, but have sufficient evidence, in other shapes, that I must adhere to my defensive precautions.
The pamphlet on Weights &c. was put into my hands by Doctr. Kemp with a view to be forwarded after perusal to you. As I understand it is a duplicate and to be kept by you. Always, & mo: affecly. Yrs.,

Js. Madison Jr.

